Citation Nr: 0700761	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  00-12 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

C. Fetty, Counsel






INTRODUCTION

The veteran had active service from March 1969 to December 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that determined that no new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for PTSD.

In a January 2005 decision, the Board determined that new and 
material evidence had been received and reopened the 
previously denied claim for PTSD and remanded it for 
additional development.  The case has been returned to the 
Board for further appellate consideration.  


FINDING OF FACT

There is no competent medical evidence of a diagnosis of PTSD 
related to active service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his PTSD claim.  VA provided a notice 
letter in February 2005 that informed him of the evidence 
needed to substantiate the claim, what evidence he was 
responsible for obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports are associated with the claims files.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).  
VA sent its first notice letter subsequent to the initial 
adverse decision, which would normally require a remand for 
compliance.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  In this case, the Board did remand the case in 
January 2005.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess v. Nicholson, 19 Vet. App. 473, the Court held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present appeal, 
because service connection is being denied, no disability 
rating or effective date will be assigned and there is no 
possibility of unfair prejudice to the veteran.  

Service Connection for PTSD

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection for PTSD is subject to additional 
requirements, however.  

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2006); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, the preponderance of the medical evidence does 
not indicate that the veteran has PTSD.  While various 
psychiatrists have offered PTSD diagnoses, the VA 
psychiatrists have found otherwise.  All of the psychiatrists 
agree that the veteran has depression or other acquired 
nervous disorder, which appears related to a post service 
event; however, the VA examiners have found that the 
diagnostic criteria for PTSD are not met.  In June 2006, a VA 
psychiatrist found no PTSD and found no link between claimed 
combat stressors and depressive disorder, which was currently 
shown. 

In explaining the lack of credible evidence of a link between 
depressive disorder and active service, the VA psychiatrist 
suggested that the veteran's reported history was unreliable, 
as his claim had evolved from one of not knowing the name of 
a certain deceased soldier to one of having been best 
friends.  The VA psychiatrist noted that no psychiatric 
complaint had surfaced prior to an accident in 1991.  The VA 
psychiatrist pointed out that a private psychiatrist who 
offered a diagnosis of PTSD had suddenly changed diagnosis 
after the veteran claimed PTSD.  Thus, of all the medical 
diagnoses offered in this case, the June 2006 VA diagnosis 
and opinion is the most persuasive.  Because the 
psychiatrists who have found PTSD have based their diagnoses 
on unreliable history, those diagnoses carry less weight.  

Under 38 U.S.C. § 7104(d) (1), the Board must provide a 
written statement of the reasons or bases for its findings 
and conclusions.  Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990).  The veteran's statements do not provide adequate 
credible evidence that the claimed PTSD symptoms are real.  
This is why the veteran's stressor claims are insufficient to 
place that issue in relative equipoise.  Cartright v. 
Derwinski, 2 Vet. App. 24 (1991) (lay evidence alone may be 
sufficient to place the evidence in equipoise and thus, under 
38 U.S.C. § 5107(b), establish entitlement to benefits).  

Moreover, the strongly supportive letter of February 1997, 
written by the command surgeon of the US Army Reserve 
Personnel Center, in which the veteran is deemed disabled 
from military service due to major depression and PTSD, must 
also be discounted because it is based on unreliable history 
supplied by the veteran.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service 
connection for PTSD must therefore be denied.  




ORDER

Service connection for PTSD is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


